Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 1 of 12 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 KENNETH BANACISKI,

        Plaintiff,

 v.                                                                Case No:

 AMERICAN HONDA FINANCE
 CORPORATION d/b/a HONDA
 FINANCIAL SERVICES,                                               DEMAND FOR JURY TRIAL

       Defendant.
 _____________________________/


                              PLAINTIFF’S COMPLAINT
                          WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, KENNETH BANACISKI (“Mr. Banaciski” or

 “Plaintiff”), by and through the undersigned counsel, and hereby sues and files this

 Complaint and Demand for Jury Trial with Injunctive Relief Sought against Defendant,

 AMERICAN HONDA FINANCE CORPORATION d/b/a HONDA FINANCIAL

 SERVICES (“Defendant”), and in support thereof states as follows:

                                                 Introduction

        1.     This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Restrictions on Use of

 Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”), and the Florida Consumer

 Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), by: (a.) misrepresenting

 that Mr. Banaciski owed an alleged debt to Defendant after Mr. Banaciski’s gap

 insurance had fully satisfied any outstanding balance on the subject account; (b.)


                     Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Banaciski v. Honda Financial Services
                                                     Page 1 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 2 of 12 PageID 2




 attempting to collect the alleged debt by using an automatic telephone dialing system or

 automated voice or prerecorded message to call Mr. Banaciski’s Cellular Telephone after

 Mr. Banaciski demanded that Defendant stop calling his Cellular Telephone, and (c.) by

 placing calls to Mr. Banaciski’s place of employment and to Mr. Banaciski’s coworker in

 connection with the collection of the alleged debt, which can all be reasonably expected

 to harass Mr. Banaciski.

                                         Jurisdiction and Venue

         2.      This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the TCPA pursuant to 28 U.S.C. §1331.

         3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and Fla. Stat. §

 559.77 (1), as a substantial part of the events or omissions giving rise to the claims

 occurred in this judicial district.

                                                      Parties

         4.      Plaintiff, Mr. Banaciski, was and is a natural person and, at all times

 material hereto, is an adult, a resident of Pasco County, Florida, and a “debtor” or

 “consumer” as defined by Fla. Stat. § 559.55 (8).

         5.      Mr. Banaciski is the “called party” as referenced in the TCPA, 47 U.S.C. §

 227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 727-***-3039 (“Mr.

 Banaciski’s Cellular Telephone”).

         6.      Mr. Banaciski is an “alleged debtor” within the meaning of Fla. Stat. §

 559.55.




                     Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Banaciski v. Honda Financial Services
                                                     Page 2 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 3 of 12 PageID 3




          7.     At all times material hereto, Defendant was and is a corporation with its

 principle place of business in the State of California and its registered agent, CT

 CORPORATION SYSTEM, located at 1200 S. Pine Island Road, Plantation, Florida

 33324.

                                             Statements of Fact

          8.     Mr. Banaciski purchased a vehicle using Defendant’s financing option

 (“Vehicle”), which opened a unique account in Mr. Banaciski’s name with Defendant

 (“Account”).

          9.     Sometime thereafter, Mr. Banaciski was involved in a major motor vehicle

 accident that caused the Vehicle to be a total loss (“Accident”).

          10.    At the time of the Accident, Mr. Banaciski had active gap insurance that

 covered any outstanding balance owed on the Account as a result of the Accident causing

 the Vehicle to be a total loss.

          11.    Accordingly, Mr. Banaciski did not owe Defendant any outstanding

 balance on the Account after his gap insurance was disbursed and satisfied any

 outstanding balance owed on the Account.

          12.    Despite Mr. Banaciski’s gap insurance fully satisfying any outstanding

 balance owed on the Account, Defendant thereafter began placing calls to Mr. Banaciski

 and his cohorts in connection with the collection of an alleged outstanding balance of

 $100.00 owed on the Account (“Debt”).

          13.    Specifically, Defendant began placing calls to Mr. Banaciski’s Cellular

 Telephone, his employer, and his co-worker in attempts to collect the Debt.



                     Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Banaciski v. Honda Financial Services
                                                     Page 3 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 4 of 12 PageID 4




         14.     In or around January of 2018, Mr. Banaciski spoke with one of

 Defendant’s representatives and demanded that Defendant stop calling his Cellular

 Telephone.

         15.     During that conversation, Mr. Banaciski also informed Defendant that he

 did not owe the Debt because his gap insurance covered any outstanding balance on the

 Account after the Accident.

         16.     Despite Mr. Banaciski’s demand, Defendant continued to place calls to

 Mr. Banaciski’s Cellular Telephone in attempts to collect the Debt.

         17.     Specifically, Defendant called Mr. Banaciski’s Cellular Telephone at least

 one hundred (100) times during the time period between January of 2018 and the present

 date.

         18.     Defendant called Mr. Banaciski’s Cellular Telephone from several

 different telephone numbers, including, but not limited to: 1-800-717-0238.

         19.     All of Defendant’s calls to Mr. Banaciski’s Cellular Telephone were

 placed in attempts to collect the Debt.

         20.     All of Defendant’s calls to Mr. Banaciski’s employer were placed in

 attempts to collect the Debt.

         21.     All of Defendant’s calls to Mr. Banaciski’s co-worker were placed in

 attempts to collect the Debt.

               Count 1: Violation of the Telephone Consumer Protection Act

         22.     Mr. Banaciski re-alleges paragraphs 1-21 and incorporates the same herein

 by reference.



                    Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                       Banaciski v. Honda Financial Services
                                                    Page 4 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 5 of 12 PageID 5




        23.     The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

 227 (b) (1) prohibits any person:

                         (A) to make any call (other than a call made for
                         emergency purposes or made with the prior express
                         consent of the called party) using any automatic
                         telephone dialing system or an artificial prerecorded
                         voice – (iii) to any telephone number assigned to a
                         paging service, cellular telephone service, . . . or
                         any service for which the called party is charged for
                         the call.

        24.     Mr. Banaciski revoked consent to have Defendant call his Cellular

 Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

 voice or prerecorded message in or around January of 2018 when he expressly told

 Defendant to stop calling him.

        25.     Despite this revocation of consent, Defendant thereafter called Mr.

 Banaciski’s Cellular Telephone at least one hundred (100) times.

        26.     Defendant did not place any emergency calls to Mr. Banaciski’s Cellular

 Telephone.

        27.     Defendant willfully and knowingly placed non-emergency calls to Mr.

 Banaciski’s Cellular Telephone.

        28.     Mr. Banaciski knew that Defendant called Mr. Banaciski’s Cellular

 Telephone using an ATDS because he heard a pause when he answered at least one of the

 first few calls from Defendant on his cellular telephone before a live representative of

 Defendant came on the line.




                    Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                       Banaciski v. Honda Financial Services
                                                    Page 5 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 6 of 12 PageID 6




        29.     Mr. Banaciski knew that Defendant called Mr. Banaciski’s Cellular

 Telephone using a prerecorded voice because Defendant left Mr. Banaciski at least one

 voicemail using a prerecorded voice.

        30.     Defendant used an ATDS when it placed at least one call to Mr.

 Banaciski’s Cellular Telephone.

        31.     Under information and belief, Defendant used an ATDS when it placed at

 least ten calls to Mr. Banaciski’s Cellular Telephone.

        32.     Under information and belief, Defendant used an ATDS when it placed at

 least twenty calls to Mr. Banaciski’s Cellular Telephone.

        33.     Under information and belief, Defendant used an ATDS when it placed all

 calls to Mr. Banaciski’s Cellular Telephone.

        34.     At least one call that Defendant placed to Mr. Banaciski’s Cellular

 Telephone was made using a telephone dialing system that has the capacity to store

 telephone numbers to be called.

        35.     At least one call that Defendant placed to Mr. Banaciski’s Cellular

 Telephone was made using a telephone dialing system that has the capacity to produce

 telephone numbers to be called without human intervention.

        36.     At least one call that Defendant placed to Mr. Banaciski’s Cellular

 Telephone was made using a telephone dialing system that uses a random number

 generator.




                    Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                       Banaciski v. Honda Financial Services
                                                    Page 6 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 7 of 12 PageID 7




         37.    At least one call that Defendant placed to Mr. Banaciski’s Cellular

 Telephone was made using a telephone dialing system that uses a sequential number

 generator.

         38.    At least one call that Defendant placed to Mr. Banaciski’s Cellular

 Telephone was made using a prerecorded voice.

         39.    Defendant has recorded at least one conversation with Mr. Banaciski.

         40.    Defendant has recorded more than one conversation with Mr. Banaciski.

         41.    Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message to place call individuals to collect

 alleged debts from said individuals, such as Mr. Banaciski, for its financial gain.

         42.    Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

 using such devices, just as it did to Mr. Banaciski’s Cellular Telephone, with no way for

 the called party and recipient of the calls to permit, elect, or invoke the removal of the

 called party and recipient of the calls’ cellular telephone number from Defendant’s call

 list.

         43.    The structure of Defendant’s corporate policies and/or procedures permits

 the continuation of calls to individuals like Mr. Banaciski, despite individuals like Mr.

 Banaciski revoking any consent that Defendant believes it may have to place such calls.

         44.    Defendant knowingly employs methods and has corporate policies and

 procedures that do not permit the cessation or suppression of calls placed using an ATDS




                    Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                       Banaciski v. Honda Financial Services
                                                    Page 7 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 8 of 12 PageID 8




 to individual’s cellular telephones, like the calls that it placed to Mr. Banaciski’s Cellular

 Telephone.

          45.      Defendant’s phone calls harmed Mr. Banaciski by trespassing upon and

 interfering with Mr. Banaciski’s rights and interests in his Cellular Telephone line.

          46.      Defendant’s phone calls harmed Mr. Banaciski by wasting his time.

          47.      Defendant’s phone calls harmed Mr. Banaciski by being a nuisance and

 causing him aggravation.

          48.      Defendant’s phone calls harmed Mr. Banaciski by causing a risk of

 personal injury to Mr. Banaciski due to interruption and distraction.

          49.      Defendant’s phone calls harmed Mr. Banaciski by causing him emotional

 distress.

          50.      Defendant’s phone calls harmed Mr. Banaciski by causing him to lose

 sleep.

          51.      Defendant’s phone calls harmed Mr. Banaciski by invading his privacy.

          52.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

                a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                   which allows for $500 in damages for each such violation;

                b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

                c. Awarding Plaintiff costs;




                       Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                          Banaciski v. Honda Financial Services
                                                       Page 8 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 9 of 12 PageID 9




              d. Ordering an injunction preventing further wrongful contact by the

                 Defendant; and

              e. Any other and further relief as this Court deems equitable.


      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)


        53.      Mr. Banaciski re-alleges paragraphs 1-21 and incorporates the same herein

 by reference.

        54.      Defendant violated the FCCPA. Defendant’s violations include, but are

 not limited to, the following:

              a. Defendant violated Fla. Stat. § 559.72(4) by placing calls to

                 Mr. Banaciski’s employer in connection with the collection

                 of the Debt before obtaining any final judgment against Mr.

                 Banaciski, without Defendant having obtained Mr.

                 Banaciski’s permission in writing to contact his employer,

                 and without Mr. Banaciski acknowledging in writing the

                 existence of the Debt after the Debt was placed for

                 collections.

              b. Defendant violated Fla. Stat. § 559.72(5) by disclosing to

                 Mr. Banaciski’s co-worker information regarding the Debt

                 that affected his reputation when Defendant knew or had

                 reason to know that Mr. Banaciski’s co-worker did not

                 have a legitimate business need for the information, and



                     Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Banaciski v. Honda Financial Services
                                                     Page 9 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 10 of 12 PageID 10




              when Defendant knew or should have known that the

              information was false because Mr. Banaciski did not owe

              the alleged Debt.

           c. Defendant violated Fla. Stat. § 559.72(5) by disclosing to

              Mr. Banaciski’s employer information regarding the Debt

              that affected his reputation when Defendant knew or had

              reason to know that Mr. Banaciski’s employer did not have

              a legitimate business need for the information, and when

              Defendant knew or should have known that the information

              was false because Mr. Banaciski did not owe the alleged

              Debt.

           d. Defendant violated Fla. Stat. § 559.72(7) by continuing to

              place calls to Mr. Banaciski’s Cellular Telephone despite

              Mr. Banaciski’s demands that Defendant stop calling him,

              which can reasonably be expected to harass Mr. Banaciski.

           e. Defendant violated Fla. Stat. § 559.72(7) by placing calls to

              Mr. Banaciski’s employer and co-worker in connection

              with the collection of the Debt, which can reasonably be

              expected to harass Mr. Banaciski.

           f. Defendant violated Fla. Stat. § 559.72(9) by calling Mr.

              Banaciski, his employer, and his coworker in attempts to

              collect the Debt despite Mr. Banaciski’s notification to



                  Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                     Banaciski v. Honda Financial Services
                                                  Page 10 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 11 of 12 PageID 11




                  Defendant that the Debt was illegitimate because his gap

                  insurance satisfied any outstanding balance owed on the

                  Account after the Accident.

           55.    As a result of the above violations of the FCCPA, Mr. Banaciski has been

  subjected to unwarranted and illegal collection activities and harassment for which he has

  been damaged.

           56.    Defendant’s phone calls harmed Mr. Banaciski by trespassing upon and

  interfering with Mr. Banaciski’s rights and interests in his Cellular Telephone line.

           57.    Defendant’s phone calls harmed Mr. Banaciski by wasting his time.

           58.    Defendant’s phone calls harmed Mr. Banaciski by being a nuisance and

  causing him aggravation.

           59.    Defendant’s phone calls harmed Mr. Banaciski by causing a risk of

  personal injury to Mr. Banaciski due to interruption and distraction.

           60.    Defendant’s phone calls harmed Mr. Banaciski by causing him emotional

  distress.

           61.    Defendant’s phone calls harmed Mr. Banaciski by causing him to lose

  sleep.

           62.    Defendant’s phone calls harmed Mr. Banaciski by invading his privacy.

           63.    It has been necessary for Mr. Banaciski to retain the undersigned counsel

  to prosecute the instant action, for which he is obligated to pay a reasonable attorney’s

  fee.

           64.    All conditions precedent to this action have occurred.



                     Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                        Banaciski v. Honda Financial Services
                                                     Page 11 of 12
Case 8:18-cv-02991-WFJ-JSS Document 1 Filed 12/11/18 Page 12 of 12 PageID 12




         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Defendant as follows:

                a. Awarding statutory damages as provided by §559.77, Fla. Stat.;

                b. Awarding actual damages;

                c. Awarding punitive damages;

                d. Awarding costs and attorneys’ fees;

                e. Ordering an injunction preventing further wrongful contact by the

                    Defendant; and

                f. Any other and further relief as this Court deems equitable.



                                  DEMAND FOR JURY TRIAL

        Plaintiff, Kenneth Banaciski, demands a trial by jury on all issues so triable.



   Respectfully submitted this December 11, 2018,

                                                          /s/ Kaelyn Steinkraus
                                                          Kaelyn Steinkraus, Esq.
                                                          Florida Bar No. 125132
                                                          kaelyn@zieglerlawoffice.com

                                                          /s/ Michael A. Ziegler
                                                          Michael A. Ziegler, Esq.
                                                          Florida Bar No. 74864
                                                          mike@zieglerlawoffice.com

                                                          Law Office of Michael A. Ziegler, P.L.
                                                          13575 58th Street North, Suite 129
                                                          Clearwater, FL 33760
                                                          (p) (727) 538-4188
                                                          (f) (727) 362-4778
                                                          Attorneys and Trial Counsel for Plaintiff


                    Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                       Banaciski v. Honda Financial Services
                                                    Page 12 of 12
